Per Curiam.
John Herbert Greenwald was charged, tried and convicted by the circuit court for Milwaukee county of two counts of burglary and one count of attempted burglary. He was sentenced to not more than five years in the state prison on each count and the sentences were to be served concurrently. On writ of error, this court in affirming the judgment of the circuit court held certain statements and a confession given by Green-wald during police interrogation were freely and voluntarily made. This opinion appears in 35 Wis. 2d 146, 150 N. W. 2d 507.
*648The Supreme Court of the United States granted a writ of certiorari and reviewed our judgment. On April 1, 1968, the Supreme Court reversed the judgment and remanded the cause to this court for further proceedings not inconsistent with its opinion which is docketed in the United States Supreme Court as No. 417 Misc., Oct. Term, 1967, and reported in 390 U. S. 519, 88 Sup. Ct. 1152, 20 L. Ed. 2d 77.
The judgment of the circuit court for Milwaukee county, from which the plaintiff in error appealed, is hereby reversed, a new trial granted, and the warden of the state prison ordered to deliver the plaintiff in error to the sheriff of Milwaukee county to be held by him for further proceedings according to law.